ORDER
Acting under the authority of Article V, Section 5(A), Constitution of 1974 and considering that the judges of the Seventh Judicial District Court are recused in the matter entitled “State of Louisiana Ex Rel, Johnny Lawrence vs. Seventh Judicial District Court, Parish of Concordia”, No. 84-KH-1954, on the docket of this court, and further considering their petition that either the recusation be lifted or that the matter be assigned to another judge, and further considering the willingness of Retired Judge Richard P. Boyd to accept such assignment,
*185IT IS ORDERED THAT:
The Honorable Richard P. Boyd, Retired, be and he is hereby assigned as a judge ad hoc of the Seventh Judicial District Court for the Parish of Concordia for the purpose of acting on the post-conviction petition filed in the matter entitled “State of Louisiana Ex Rel, Johnny Lawrence, vs. Seventh Judicial District Court, Parish of Concordia”, on the docket of said court.
This order shall not deprive the judges of the Seventh Judicial District Court for the Parishes of Catahoula and Concordia of their offices as judges of the Seventh Judicial District Court or of their offices as judges of any other court to which they may have been assigned by previous order of this court, nor shall it deprive Retired Judge Richard P. Boyd of his office as judge of any other court to which he may have been assigned by previous order of this court.